      Case 5:19-cr-00068-TKW-MJF Document 33 Filed 09/08/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

UNITED STATES OF AMERICA,

vs.                                        Case No. 5:19cr68/TKW

JOAQUIN HERRERA

_________________________________________________________________

                    ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge, to which there have been no timely objections, and subject to this Court’s

consideration of the Plea Agreement pursuant to Fed. R. Crim. P. 11, the plea of

guilty of the Defendant, JOAQUIN HERRERA, to Counts 1, 2, 3, 4, and 5 of the

Indictment is hereby ACCEPTED. All parties shall appear before this Court for

sentencing as directed.

      DONE and ORDERED this 8th day of September, 2020.


                                T. Kent Wetherell, II
                               T. KENT WETHERELL, II
                               UNITED STATES DISTRICT JUDGE
